 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00014-DAD-BAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   VICTOR BRAVO,                                       DATE: April 8, 2019
     MOISES MISAEL GARCIA DELEON,                        TIME: 1:00 p.m.
15   ENRIQUE ARGUETA LOPEZ,                              COURT: Hon. Barbara A. McAuliffe
     ROBERT ZAVALA,
16   CESAR LEMUS,
     JESUS JOSE ROBLEDO,
17
                                  Defendants.
18

19
                                                STIPULATION
20
            1.     By previous order, this matter was set for status on April 8, 2019.
21
            2.     By this stipulation, defendants now move to continue the status conference until June 10,
22
     2019, and to exclude time between April 8, 2019, and June 10, 2019.
23
            3.     The parties agree and stipulate, and request that the Court find the following:
24
                   a)      The government has represented that it has previously provided over five hundred
25
            pages of discovery, consisting of criminal histories, police reports, legal process, and
26
            photographs from search warrants. The government also plans to produce approximately one
27
            thousand additional pages of discovery, including additional photographs, videos from police-
28
            worn body cameras, cell phone extraction reports, and other multimedia. The government
                                                          1
30
 1          intends to produce this discovery prior to April 8, 2019.

 2                 b)      Counsel for defendants desire additional time to review the initial and

 3          supplemental discovery, discuss the discovery with their clients, seek additional discovery from

 4          the government, and potentially discuss a resolution with their clients and the government.

 5                 c)      Counsel for defendants believe that failure to grant the above-requested

 6          continuance would deny them the reasonable time necessary for effective preparation, taking into

 7          account the exercise of due diligence.

 8                 d)      The government does not object to the continuance.

 9                 e)      Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of April 8, 2019 to June 10, 2019,

14          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results

15          from a continuance granted by the Court at defendant’s request on the basis of the Court’s

16          finding that the ends of justice served by taking such action outweigh the best interest of the

17          public and the defendant in a speedy trial.

18                 g)      In addition, on March 26, 2019, defendant Enrique Lopez filed a Motion to

19          Dismiss Count Three of the Indictment, which defendants Bravo, Robledo, Zavala Jr., and

20          Lemus have all joined. The hearing on the Motion to Dismiss is currently set for May 6, 2019.

21          Therefore, for purposes of computing time under the Speedy Trial Act, the time period from the

22          date on which Lopez filed the motion until the conclusion of the hearing on, or other prompt

23          disposition of, such motion is deemed excludable under 18 U.S.C. § 3161(h)(1).

24          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

25 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

26 must commence.
27          IT IS SO STIPULATED.

28

                                                          2
30
 1
     Dated: April 3, 2019       MCGREGOR W. SCOTT
 2                              United States Attorney
 3
                                /s/ ROSS PEARSON
 4                              ROSS PEARSON
                                Assistant United States Attorney
 5

 6
     Dated: April 3, 2019       /s/ ERIC V. KERSTEN
 7                              ERIC V. KERSTEN
                                Counsel for Defendant
 8                              Victor Bravo
                                (Authorized by email on April 3, 2019)
 9
     Dated: April 3, 2019       /s/ DANIEL L. HARRALSON
10                              DANIEL L. HARRALSON
                                Counsel for Defendant
11                              Moises Misael Garcia DeLeon
                                (Authorized by email on April 3, 2019)
12
     Dated: April 3, 2019       /s/ W. SCOTT QUINLAN
13                              W. SCOTT QUINLAN
                                Counsel for Defendant
14                              Enrique Argueta Lopez
                                (Authorized by email on April 3, 2019)
15
     Dated: April 3, 2019       /s/ JOHN F. GARLAND
16                              JOHN F. GARLAND
                                Counsel for Defendant
17                              Robert Zavala
                                (Authorized by email on April 3, 2019)
18
     Dated: April 3, 2019       /s/ PETER M. JONES
19                              Peter M. Jones
                                Counsel for Defendant
20                              Cesar Lemus
                                (Authorized by email on April 3, 2019)
21
     Dated: April 3, 2019       /s/ DALE A. BLICKENSTAFF
22                              Dale A. Blickenstaff
                                Counsel for Defendant
23                              Jesus Jose Robledo
                                (Authorized by email on April 3, 2019)
24

25

26
27

28

                            3
30
 1

 2                                      FINDINGS AND ORDER

 3         IT IS SO ORDERED that the 1st Status Conference is continued from April 8, 2019 to June 10,

 4 2019 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18

 5 U.S.C.§ 3161(h)(7)(A), B(iv).
   IT IS SO ORDERED.
 6

 7     Dated:    April 4, 2019                           /s/ Barbara   A. McAuliffe         _
                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     4
30
